                4:17-cv-00018-TER                 Date Filed 06/08/21        Entry Number 168            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Erica Poston, ex rel
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                  Civil Action No.      4:17-cv-18-TER
                                                                       )
   Lower Florence County Hospital District, doing
                                                                       )
     business as Lake City Community Hospital
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Thomas E. Rogers, III, United States Magistrate Judge.

                                                                           ROBIN L. BLUME
Date: June 8, 2021                                                         CLERK OF COURT


                                                                                           s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
